Opinion by
Donlon, J.
In accordance with stipulation of counsel that the merchandise covered by protest 193171-K consists of olives in brine similar in all material respects to those the subject of Moscahlades Bros., Inc. v. United States (39 Cust. Ct. 127, C.D. 1917), the claim at 20 cents per gallon under paragraph 744 as olives in brine, green, was sustained. The merchandise the subject of protests 193172-K and 182552-K, stipulated to be the same as that the subject of C.D. 1917, supra, was held dutiable at 15 cents per gallon under the provision in said paragraph 744, as modified by the Annecy Protocol to the General Agreement on Tariffs and Trade (T.D. 52373), supplemented by Presidential proclamation (T.D. 52423), for olives in brine, green, not green in color, not pitted or stuffed, and not packed in airtight containers of glass, metal, or glass and metal.